                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 ---------------------------------------------------------------------- X   DATE FILED: 1/31/2020
 BETTY FLOYD,                                                           :
                                                                        :
                                              Plaintiff,                :
                                                                        :    18-CV-8519 (VEC)
                            -against-                                   :
                                                                        :     MEMORANDUM
 GLENN GARDENS ASSOCIATES; GRENADIER                                    :   OPINION AND ORDER
 REALTY CORP.; GUTMAN, MINTZ,                                           :
 SONNENFELDT; and THE CITY OF NEW YORK                                  :
 DEPT. OF HOUSING PRESERVATION &                                        :
 DEVELOPMENT,                                                           :
                                                                        :
                                              Defendants.               :
 ---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Pro se Plaintiff Betty Floyd brings this action against Defendants Glenn Gardens

Associates; Grenadier Realty Corp.; Gutman, Mintz, Baker & Sonnenfeldt LLP (“Gutman”); and

the New York City Department of Housing Preservation and Development (“HPD”)

(collectively, “Defendants”) for alleged violations of her rights in connection with changes to her

federal housing subsidy and related claims regarding her current residence. See Am. Compl.,

Dkt. 39. Specifically, Plaintiff asserts claims under the Fair Housing Act of 1968, as amended

by the Fair Housing Amendments Act of 1988, 42 U.S.C. § 3601 et seq. (“FHA”); the

Rehabilitation Act, 29 U.S.C. § 794 et seq. (“RA”); the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq. (“ADA”); the New York State Human Rights Law, N.Y. Executive Law §

296 (“NYSHRL”); and the New York City Human Rights Law, § 8-101 et seq. (“NYCHRL”).

Plaintiff also alleges discrimination in violation of 42 U.S.C. § 1983 (“§ 1983”), due process

violations under the United States Constitution, and improper rent increase and an attempted

illegal eviction by her landlord. Am. Compl. ¶¶ 6, 22, 29–30. Before the Court are Defendants’



                                                         1
motions to dismiss, Dkts. 51, 53, 56, and Plaintiff’s motion for leave to file a second amended

complaint, Dkt. 65. On December 19, 2018, this Court referred the case to Magistrate Judge

Aaron for the preparation of a Report and Recommendation pursuant to 28 U.S.C. § 636(b).

Dkt. 20. On January 6, 2020, Judge Aaron issued his Report and Recommendation to this Court,

recommending that Defendants’ motions to dismiss be granted and Plaintiff’s motion for leave to

amend be denied. Dkt. 70. On January 19, 2020, Plaintiff objected to the Report and

Recommendation. Dkt. 71.

                                              BACKGROUND

        Plaintiff has resided in a two-bedroom apartment with a terrace for over twenty-five

years. Am. Compl. at 15 ¶ 14. Since September 2003, Plaintiff has participated in the Section 8

Housing Choice Voucher Program (“Section 8”), a program that provides federal funding to the

owners of leased housing for the purpose of aiding low-income families in obtaining a place to

live. Id. at 14-16 ¶¶ 7, 16, 18; 42 U.S.C. § 1437f(a). As a recipient of an “Enhanced Voucher,”

Plaintiff receives a subsidy from HPD based on her income. Id. at 16 ¶¶ 18-19. In 2008, HPD

determined that Plaintiff, a single-member household, was not entitled to a two-bedroom

apartment, but was entitled to an apartment with a terrace as a reasonable accommodation for a

medical condition. 1 Id. at 61–62. Because no smaller apartment with a terrace was available in

the building at the time, Plaintiff was permitted to remain in her two-bedroom apartment until

HPD and the landlord could identify a smaller unit with a terrace. Id. at 62.

        In 2014, HPD determined that Plaintiff was “overhoused” in a two-bedroom apartment

and was required to move into a smaller unit. See Decision & Order, Moston Decl. Ex. B, Dkt.


1
          The portion of the 2008 HPD decision that Plaintiff attached to her Amended Complaint does not describe
the medical condition giving rise to the need for an accommodation. Am. Compl. at 61-62. Plaintiff subsequently
failed to provide HPD with verification of her alleged disability. Id. at 78-80.


                                                        2
54-2, at 1; Am Compl. at 78. Plaintiff challenged HPD’s determination in an Article 78

proceeding in New York Supreme Court; on January 6, 2016, the court denied Plaintiff’s

petition, finding that because she had failed to provide HPD with verification of her alleged

disability, HPD’s determination that she was overhoused was not arbitrary and capricious. Am.

Compl. at 78-80. Although Plaintiff’s landlord offered her a smaller unit in the same building,

Plaintiff refused to move. See Am. Compl. at 48. On August 30, 2016, HPD notified Plaintiff

that her Enhanced Voucher would be converted to a Regular Section 8 Voucher and reduced the

subsidy to that provided for a one-bedroom apartment. The effect of that action was to increase

Plaintiff’s monthly share of the rent. Id.

       Plaintiff filed her initial complaint in this case on September 17, 2018; on June 12, 2019,

this Court granted Plaintiff’s request to file an amended complaint. Dkt. 40. In addition to

monetary relief, Plaintiff seeks an order reinstating her Enhanced Voucher as well as other

benefits, including social security and pension benefits. Am. Compl. at 17 ¶¶ 27-28. Defendants

move to dismiss Plaintiff’s voucher-related claims on the grounds that they are time-barred and

barred by collateral estoppel, and move to dismiss her remaining claims for failure to state a

claim. Defendant Gutman specifically moves to dismiss for failure to state a claim based on

Plaintiff’s failure to make any specific allegations against him.

                                             DISCUSSION

       In reviewing a Report and Recommendation (“R&R”), a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). To accept those portions of the R&R to which no timely

objection has been made, “a district court need only satisfy itself that there is no clear error on

the face of the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y.



                                                  3
July 8, 2009) (citation omitted); see also Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       When specific objections are made, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). Objections, however,

“may not be ‘conclusory or general,’ and parties may not simply regurgitate the original briefs to

the magistrate judge.” Hernandez v. City of New York, No. 11-CV-6644, 2015 WL 321830, at

*2 (S.D.N.Y. Jan. 23, 2015) (internal citation omitted). Although “[t]he objections of parties

appearing pro se are ‘generally accorded leniency’ and should be construed ‘to raise the

strongest arguments that they suggest,’” Petyan v. New York City Law Dpt., No. 14-CV-1434,

2015 WL 4104841, at *1 (S.D.N.Y. July 2, 2015) (internal citation omitted), the objections still

“must be specific and clearly aimed at particular findings,” Harden v. LaClaire, No. 07-CV-

4592, 2008 WL 4735231, at *1 (S.D.N.Y. Oct. 27, 2008); see also Schildwachter v. Berryhill,

No. 17-CV-7277, 2019 WL 1115026, at *1 (S.D.N.Y. Mar. 11, 2019) (holding that in order to

preserve objections for appeal, the objections “must refer ‘to specific findings or

recommendations’ in the R&R and must support their positions with legal authority”) (quoting

Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)). To the extent that “the

party makes only conclusory or general arguments, or simply reiterates the original arguments,

the Court will review the [R&R] strictly for clear error.” IndyMac Bank, F.S.B. v. Nat’l

Settlement Agency, Inc., No. 07-CV-6865, 2008 WL 4810043, at *1 (S.D.N.Y. Nov. 3,

2008); see also Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. June 3, 2008) (“Reviewing

courts should review a report and recommendation for clear error where objections are merely




                                                 4
perfunctory responses, argued in an attempt to engage the district court in a rehashing of the

same arguments set forth in the original petition.”) (internal quotations omitted).

       Plaintiff filed objections to the Report and Recommendation on January 19, 2020. Dkt.

71. Plaintiff’s objections, however, fail to object to any specific findings or recommendations in

the Report. The majority of Plaintiff’s objection is dedicated to repeating the same facts and

claims alleged in her Amended Complaint. Plaintiff does not reference any “specific findings or

recommendations” in the R&R or support her objections with any legal authority.

       The only paragraph in Plaintiff’s objections that might be construed as a specific

objection to Magistrate Judge Aaron’s R&R is paragraph 13: Plaintiff states that she “is not

attempting to relitigate the issues in state court but make clear the Defendants’ refusal to file

briefs in the United States Supreme Court.” Dkt. 71 ¶ 13. Based on the documents attached to

her Amended Complaint, Plaintiff appears to be referring to Defendants’ decision to waive their

opportunity to respond to Plaintiff’s petition for a writ of certiorari in the United States Supreme

Court. Am. Compl. at 69–71. Defendants’ waivers, however, have no impact on the conclusions

reached in the R&R.

       Because Plaintiff’s letter does not contain objections “clearly aimed at particular

findings,” Harden, 2008 WL 4735231, at *1, but are instead “perfunctory responses argued in an

attempt to engage the district court in a rehashing of the same arguments set forth in the original

petition,” Ortiz, 558 F. Supp. 2d at 451 (internal quotations omitted), the Court reviews the

Report for clear error. Careful review of Magistrate Judge Aaron’s R&R reveals that there is no

clear error in its conclusions. Accordingly, the Court adopts the R&R in full.




                                                  5
                                        CONCLUSION

       For all the foregoing reasons, this Court adopts the R&R in its entirety. Defendants’

motions to dismiss are GRANTED. Plaintiff’s motion for leave to amend in DENIED. Because

the R&R gave the parties adequate warning, see R&R, Dkt. 70 at 17, Plaintiff’s failure to file

adequate and specific objections to the R&R precludes appellate review of this decision. See

Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008); Mario, 313 F.3d at 766.

Accordingly, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

Order would not be taken in good faith, and, therefore, permission to proceed in forma pauperis

for purposes of appeal is denied.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff and to

note mailing on the docket. The Clerk of Court is also directed to close the open motions at

Docket Entries 51, 53, 56, and 65 and close this case.



SO ORDERED:

                                                             _____________________
January 31, 2020                                              VALERIE CAPRONI
New York, New York                                           United States District Judge




                                                 6
